Citation Nr: 1609899	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-37 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to an initial evaluation in excess of 30 percent prior to March 22, 2011, in excess of 50 percent prior to October 16, 2012 for posttraumatic stress disorder (PTSD), and higher than 70 percent thereafter.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to October 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, T.P.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served, on active duty from February 1966 to February 1969, from June 1970 to March 1973, and from December 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection for PTSD, assigning an initial rating of 30 percent. The appeal arises from the Veteran's disagreement with the initial rating assigned for PTSD.

During the pendency of the appeal, in a September 2011 rating decision, the RO granted a stated rating of 50 percent for PTSD, effective March 22, 2011. Subsequently, in a February 2014 rating decision, the RO granted a staged rating of 70 percent for PTSD and a TDIU, effective October 16, 2012.

In October 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

In January 2014, the Board remanded the claim, with instructions to obtain the Veteran's SSA records. The RO issued a supplemental statement of the case (SSOC) in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND


Although the Veteran indicated that he submitted all SSA records and stated that there was no need to request the records again, the record neither contains SSA records, nor any indication that these records were requested. See the February 2014 Veteran's statement.

The remand directives have not been completed for adequate appellate review and the appeal must be again be remanded. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. If any SSA records cannot be obtained after reasonable efforts have been made, obtain certification from SSA that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2015).

2. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues on appeal. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




